Supreme Court
               In the Matter of John M. Cicilline.                         No. 2013-335 M.P.


                                           ORDER

        This matter is before the Court pursuant to a petition for reinstatement filed by John M.

Cicilline on November 5, 2013, in accordance with Article III, Rule 16 of the Supreme Court

Rules of Disciplinary Procedure.       On November 20, 2008 this Court entered an order

disbarring the petitioner from the practice of law, with the effective date of that order being

September 19, 2008. Our disbarment order was precipitated by the petitioner submitting an

affidavit consenting to disbarment after he had entered a guilty plea to four felony counts

charged in an indictment filed in the United States District Court for the District of

Massachusetts. Those four felony counts consisted of the following charges: one count of

conspiracy, in violation of 18 U.S.C. § 371; one count of obstruction of justice, in violation of

18 U.S.C. § 1503(a); and two counts of making false statements, in violation of 18 U.S.C.

§ 1001.     The petitioner was sentenced to a term of imprisonment of eighteen months,

commencing October 21, 2008. He has served his sentence and was released from prison in

2010.

        Rule 16(c) provides that on an application for reinstatement the petitioner has “the

burden of demonstrating by clear and convincing evidence that he or she has the moral

qualifications, competency and learning in law required for admission to practice law in this

State and that his or her resumption of the practice of law within the State will be neither

detrimental to the integrity and standing of the Bar or the administration of justice nor

subversive of the public interest.”       The petitioner has complied with the procedural

requirements for submitting his reinstatement petition, including paying a $500 dollar filing fee



                                                1
to the clerk of the Court, obtaining a passing score on the Multi-state Professional

Responsibility Examination, and completing an extensive questionnaire which he has filed

with this Court and with Disciplinary Counsel.        Disciplinary Counsel has conducted an

investigation of the petitioner as required by Article III, Rule 5(b)(4) of the Supreme Court

Rules of Disciplinary Procedure, and he has submitted his report to the Court. Disciplinary

Counsel has advised the Court he has no objection to the granting of the petition for

reinstatement.

      We directed the petitioner to appear before the Court at its conference on March 20,

2014 to show cause why his petition should be granted. Having heard the representations of

the petitioner, his counsel, and Disciplinary Counsel, and having reviewed the record we deem

that the petitioner has met the requirements to resume the practice of law and that his petition

should be granted, but conditioned upon a period of monitoring of the petitioner’s renewed

practice of law.

      We take note that the petitioner engaged in serious criminal and ethical misconduct,

which resulted in his criminal conviction, federal imprisonment, and disbarment from the

practice of law. The petitioner’s conviction arose from a misguided attempt to assist a client in

receiving favorable treatment by federal authorities when that client was facing a lengthy term

of imprisonment as a result of her arrest for dealing in large quantities of marijuana. The

petitioner concocted a fraudulent scheme for the client to receive a significant reduction of a

potential sentence by falsely claiming to be responsible for supplying information to

government agents that would be used to obtain the arrest and conviction of third parties. The

petitioner coached his client about how to present that false information to federal authorities.

He received no financial benefit for doing so. Unbeknownst to the petitioner, however, his



                                               2
own client had reached an accommodation with federal authorities to cooperate on implicating

the petitioner as well as the attorney for a codefendant in their own criminal conduct.

      Such conduct by a member of the bar is inexcusable, and he was rightly incarcerated and

disbarred. We note that disbarment is the most serious sanction that this Court can impose

upon an attorney for professional misconduct. Any attorney who has been disbarred bears a

heavy burden in convincing this Court that he or she should be readmitted to the bar.

      When we consider a reinstatement petition, we review the entire career of a petitioner.

We note that prior to his disbarment the petitioner was a respected member of the bar and

practiced for twenty-two years without receiving any public discipline. The majority of his

practice was devoted to representing defendants in criminal cases. This court has received over

eighty letters of support for the petitioner from active members of the bar, requesting that we

give the petitioner a second chance at practicing law. Many of the letters of support submitted

on his behalf are from former prosecutors who were the petitioner’s adversaries in contested

trials. All spoke highly of his prior reputation for honesty, integrity, fairness, and competence

in his representation of his clients. We find such strong expressions of support from the

petitioner’s peers to be unusual and persuasive.

      We believe that the conduct of the petitioner which led to his disbarment was caused by

a misguided effort to assist a client who the petitioner believed was facing an unduly harsh

punishment under the sentencing guidelines in effect for non-violent marijuana dealers. The

petitioner has paid a heavy price for that error of judgment, and we are confident that he is

truly remorseful for his conduct. We believe that he has been rehabilitated and can return to

the practice of law.




                                               3
      Accordingly, the petition for reinstatement of John M. Cicilline is hereby granted,

subject to a two-year period of monitoring of his practice. Attorney William J. Murphy shall

monitor the petitioner’s practice, and submit written reports on a quarterly basis to Disciplinary

Counsel regarding his review of the petitioner’s practice. The petitioner shall fully cooperate

with Attorney Murphy and Disciplinary Counsel regarding the monitoring of his practice.

      Justice Robinson dissenting. I respectfully dissent. After much soul-searching and

after meticulously reviewing the petition submitted by Mr. Cicilline and the accompanying

supporting materials, I am unable to conclude that the petitioner has successfully borne “the

burden of demonstrating by clear and convincing evidence” that, at this point in time, he has

satisfied the demanding criteria for readmission that are set forth in Article III, Rule 16(c) of

the Supreme Court Rules of Disciplinary Procedure. It is entirely possible that, after a longer

period of the petitioner’s separation from the practice of law, my view of his petition would be

different from what it is today; but, as of today, I am unable to vote to grant the petition. I

have, of course, carefully taken into account the fact that my highly respected colleagues in the

majority have come to a different conclusion; and that fact has caused me to be especially

circumspect in coming to a decision. In the end, however, I know that I would not be true to

my understanding of the applicable clear and convincing evidence standard and my evaluation

of Mr. Cicilline’s petition if I were to join the majority. Accordingly, I respectfully dissent.

      Justice Indeglia did not participate.

      Entered as an Order of this Court this 1st day of May 2014.

                                      By Order,


                                      ___________/s/______________
                                      Clerk



                                                  4
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of John M. Cicilline.

CASE NO:            No. 2013-335-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   May 1, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner: Vincent A. Indeglia, Esq.

                    For Respondent: David D. Curtin, Esq.
                                    Disciplinary Counsel